989 A.2d 1290 (2010)
COMMONWEALTH of Pennsylvania, Appellee
v.
Alfonso SANCHEZ, Appellant.
No. 605 CAP.
Supreme Court of Pennsylvania.
March 31, 2010.

ORDER
PER CURIAM.
AND NOW, this 31st day of March, 2010, upon consideration of the Application to Withdraw as Counsel, the request for a stay, and the request for designation of in forma pauperis ("IFP") status, the matter is remanded to the trial court. The trial *1291 court is ordered to rule promptly on counsel's January 27, 2010 Motion to Withdraw as well as appellant's Motions requesting IFP status and appointment of new counsel, which were filed on December 29, 2009, and renewed on January 27, 2010. In ruling on these motions, the trial court is directed to ascertain the basis for, and the legitimacy of, counsel's assertions that they are not authorized to continue as appellant's counsel in a direct appeal, as well as to consider Pa.R.P.C. 6.2 and Explanatory Comment (relating to the appointment of counsel). Appellant's request to stay the trial court's Pa.R.A.P. 1925 order dated January 8, 2010, is DENIED without prejudice.
Jurisdiction relinquished.